UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended: June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato, Minnesota 56001 (Address of principal executive offices) (507) 625-7231 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value American Stock Exchange Preferred Stock Purchase Rights American Stock Exchange Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 3,701,630 shares of Common Stock, $.01 par value, outstanding as of August 10, 2012. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 CONDENSED BALANCE SHEETS 3 CONDENSED STATEMENTS OF OPERATIONS 4 CONDENSED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. MINE SAFETY DISCLOSURES 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 SIGNATURES 16 EXHIBIT INDEX 17 Page 2 of 19 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WINLAND ELECTRONICS, INC. CONDENSED BALANCE SHEETS (In Thousands, Except Share Data) June 30, 2012 December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtfulaccounts of $7 as of June 30, 2012 and December 31, 2011 (Note 2) Inventories (Note 4) Prepaid expenses and other assets 75 31 Total current assets Property and Equipment, at cost Property and equipment Less accumulated depreciation and amortization Net property and equipment 55 68 Assets held for sale, net (Note 10) Deferred rent receivable Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities: Compensation 55 Other 28 30 Total current liabilities Long-Term Liabilities Deferred revenue Total long-term liabilities Total liabilities Stockholders’ Equity (Note 6) Common stock, par value $0.01 per share; authorized 20,000,000 shares; issued and outstanding 3,701,630 as of both June 30, 2012 and December 31, 2011 37 37 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Financial Statements Page 3 of 19 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF OPERATIONS (In Thousands, Except Share and Per Share Data) (unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Net sales (Note 2) $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Research and development 74 47 47 Total operating expenses Operating loss ) Other income (expenses): Rental revenue 66 - - Interest expense - ) - ) Other, net 3 13 5 15 Total other income (expense) 69 (2 ) ) Loss from continuing operations before income taxes ) Income tax expense (Note 8) - - - (9
